DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In the reply filed 3/10/22, Applicant commented that claim 18 was not addressed in the body of the rejection.  It is further noted that claim 21 was likewise inadvertently not addressed in the rejection.  Accordingly, Applicant's comments are taken as request for reconsideration of the finality of the rejection of the last Office action, and since claims 18 and 21 were not fully addressed, the finality of that action is withdrawn.  All presented claims are considered below.
With respect to Applicant’s arguments presented with respect to claims 1, 4 and 7, Applicant states that the cited prior art of Zhang, while teaching performing a modulo operation using a cell ID to determine a subcarrier to transmit the PTRS at paragraph 53, does not describe how or why the specific value of 3 is used in the modulo operation.  In response, it is noted that Zhang states “to randomize inter-cell interference for PT-RS transmission for PT-RS transmission, different cells can transmit the PT-RS in different subcarriers.”  Accordingly, the following “NcellID mod 3” function is used in determining the selection of three different subcarriers (i.e. #11, #23, #35) based on a physical cell ID number (see ¶ [0053]).  It is submitted that one skilled in the art would recognize the direct correlation between the modulo function operand and the number of available subcarriers in Zhang.  A modulo operator is used to provide a whole number remainder value resulting from the division of the first operand with the second operand.  The number of possible values that can be derived is equal to the second operand (i.e. X mod Y is determined as the remainder of X/Y, yielding Y possible output values: 0, 1, …Y-1).  
Claim Objections
Claim 22 is objected to because of the following informalities:
Claim 22 recites “the frequency index candidate” whereas plural “frequency index candidates” are recited in claim 1. Thus, it is suggested that “frequency index candidate indicates” in lines 1-2 be changed to --frequency index candidates indicate--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 18 and 21 both recite that “the at least one sub-carrier is randomly selected” whereas claims 1 and 4, from which those claims respectively depend, recite that the at least one sub-carrier is determined “based on a modulo operation” which is a deterministic operation that is the opposite of being random since it would always provide the same result for same inputs.  Thus claims 18 and 21 are indefinite for contradicting the claims from which they depend.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 9, 13, 14, 16, 17, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Patent App. Pub. No. 2019/0356463 in view of Saito et al. U.S. Patent App. Pub. No. 2020/0259609.
Regarding claims 1 and 7, Zhang discloses a base station performing a method in a wireless communication system, the base station including a transceiver, and a processor coupled to the transceiver (¶¶ [0062], [0141]), configured to determine a demodulation reference signal (DMRS) configuration (i.e. see Figs. 2, 6, 7), associate a port of phase tracking reference signal (PTRS) with a DMRS port (see Figs. 6-7, ¶¶ [0038], [0050]-[0052]), determining a number of frequency index candidates for PTRS based on a given configuration (i.e. see Fig. 8, one of subcarriers #11, #23 or #35 – ¶ [0053]), thus resulting in a total number of frequency index candidates of F = 3, performing a modulo operation on a cell identifier (ID) of the base station and the number of available sub-carriers F (see ¶ [0053]: “NcellID mod 3”), determining at least 
While Zhang discloses an association between a PTRS with a DMRS port, as described above, Zhang does not expressly disclose determining a DMRS configuration for a DMRS group and associating a port of the PTRS with a DMRS port of a lowest number among DMRS ports of the DMRS group, where the determined number F of frequency index candidates is based on the associated DMRS port and the DMRS configuration. 
Saito discloses determining a DMRS configuration for a DMRS group (Fig. 3, ¶ [0029]), and associating PTRS ports with DMRS ports in order from a DMRS port of a smallest number from among ports belonging to a DMRS port group (¶ [0029] – Method A1, also see ¶¶ [0090], [0106]), and further indicates that the number of PTRS ports may be set for each DMRS port group (see ¶ [0064]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to determine possible PTRS allocations based on a DMRS configuration for a DMRS group, as suggested by Saito, in the method and apparatus of Zhang, as mapping PTRS to the sub-carrier where the corresponding DMRS port group is located ensures compensation accuracy.  Further, in the proposed combination where Saito discloses that the number of PTRS ports is set based on the associated DMRS port group (see ¶ [0064]), and where the modulo operation of Zhang is based on a number of available subcarriers, one skilled in the art would recognize that the number of frequency index candidates (i.e. 
Regarding claims 3 and 9, in the proposed combination, Zhang discloses allocating the PTRS to the at least one sub-carrier (see ¶¶ [0045]-[0046]).
Regarding claim 4, Zhang discloses a method performed by a terminal in a wireless communication system, the method comprising receiving information relating to phase tracking reference signal (PTRS) allocation from a base station, as control signaling indicating a PTRS resource mapping pattern is received from a base station at the UE (see ¶ [0034], Fig. 14 – step 1410), determining at least one sub-carrier allocated the PTRS, based on the information (steps 1410-1420) and receiving the PTRS through the at least one sub-carrier (step 1430).  Zhang further discloses that the PTRS allocation is determined based on a modulo operation of a cell identifier of the base station and a number F of frequency index candidates by performing a modulo operation on a cell identifier (ID) of the base station and a number of available sub-carriers F (see ¶ [0053]: “NcellID mod 3” with available subcarriers #11, #23, #35 yielding F = 3).  However, Zhang does not expressly disclose that the frequency index candidates are determined based a DMRS configuration and a DMRS port associated with a port of the PTRS, wherein the DMRS port is a DMRS port of a lowest number among DMRS ports of a DMRS group associated with the DMRS configuration.
Saito discloses determining a DMRS configuration for a DMRS group (Fig. 3, ¶ [0029]), and associating PTRS ports with DMRS ports in order from a DMRS port of a smallest number from among ports belonging to a DMRS port group (¶ [0029] – Method A1, also see ¶¶ [0090], [0106]), and further indicates that the number of PTRS ports may be set for each DMRS port group (see ¶ [0064]).  It would have been obvious to one of ordinary skill in the art, prior to the 
Regarding claim 5, in the proposed combination, Saito discloses that information relating to the PTRS allocation comprises information relating to the DMRS configuration (¶ [0039]).
Regarding claim 6, Zhang discloses performing at least one of phase noise compensation and phase noise tracking on a data signal based on the received PTRS (see ¶¶ [0031], [0037]).
Regarding claims 13, 16 and 19, Zhang discloses that information relating to the PTRS allocation comprises information indicating the at least one sub-carrier (¶¶ [0041], [0046]).
Regarding claims 14, 17 and 20, Zhang further discloses that a resource block (RB) allocated the PTRS is determined based on UE allocated bandwidth and a cell ID of the base station (see ¶ [0040]), where the allocated bandwidth includes a number of RBs scheduled for the terminal (i.e. 2, 4 PRBs – see Fig. 5), which would include a number of available RBs for allocating the PTRS as the PTRS can only be allocated to an available RB.
Regarding claim 22, recitation in the “wherein” clause that “the frequency index candidate indicates frequency indexes included in a frequency index candidate group” is not .
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Saito et al., as applied to claims 1 and 7 above, and further in view of Sano et al. U.S. Patent App. Pub. No. 2020/0195399.
Regarding claims 2 and 8, Zhang in combination with Saito disclose a base station as described above, where Zhang teaches that base stations randomize inter-cell interference for PTRS transmissions by having different cells transmit the PTRS in different sub-carriers (see ¶ [0053]), but Zhang and Saito do not disclose receiving, from another base station, information of a sub-carrier allocated the PTRS by the other base station, and determining a sub-carrier to transmit the PTRS which is different from the indicated sub-carrier of the other base station.
Sano discloses that DMRS-related information may be exchanged between base stations of adjacent cells so that a base station can generate configuration information based on the DMRS-related information received from the other base stations (see ¶ [0134]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to exchange information between base stations in order to generate configuration information for a current base station, as suggested by Sano, in the base station of Zhang and Saito, to aid in interference randomization and orthogonalization of signals between cells.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/28/2022